UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7878


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

SHAKIR AASIM VENSON,

                  Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.  Robert C. Chambers,
District Judge. (3:97-cr-00073-1)


Submitted:    February 19, 2009            Decided:   February 25, 2009


Before WILKINSON, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Shakir Aasim Venson, Appellant Pro Se. John J. Frail, Assistant
United States Attorney, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Shakir Aasim Venson appeals the district court’s order

granting his 18 U.S.C. § 3582(c) (2006) motion.       We find the

district did not abuse its discretion granting Venson’s motion

for a sentence reduction.      United States v. Goines, 357 F.3d
469, 478 (4th Cir. 2004) (stating standard of review). Insofar

as Venson suggests the court could have considered an even lower

sentence below the Guidelines sentencing range, this claim is

foreclosed by United States v. Dunphy, 551 F.3d 247, 2009 WL
19139, *8 (4th Cir. 2009) (“[A] district judge is not authorized

to reduce a defendant’s sentence below the amended guideline

range.”).      We have reviewed the record and find no reversible

error.      Accordingly, we affirm for the reasons stated by the

district court.     United States v. Venson, No. 3:97-cr-00073-1

(S.D.W. Va. Aug. 15, 2008).       We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                          AFFIRMED




                                 2